Citation Nr: 0422832	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  02-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for Department of Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Son


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to February 
1972 and from January 1973 to February 1985.  He died in 
April 1996.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Waco, Texas, Regional 
Office (RO).  That decision determined that the appellant is 
not entitled to benefits as the veteran's surviving spouse 
because she was divorced from the veteran at the time of his 
death.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the appellant of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the appellant and 
what evidence the VA would attempt to obtain on her behalf.

2.  The veteran and the appellant were married in January 
1974.

3.  They legally divorced in March 1991.

4.  The veteran and the appellant did not subsequently 
remarry each other or form a common-law marriage.

5.  The veteran died in April 1996.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.  38 C.F.R. §§ 3.1(j), 3.50 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statement of 
the case (SSOC) and letters sent to the appellant informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter from the 
RO dated in January 2004, provided the appellant with a 
specific explanation of the type of evidence necessary to 
substantiate her claim, as well as an explanation of what 
evidence was to be provided by her and what evidence the VA 
would attempt to obtain on her behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOC included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOC also included the requirements that must be met to 
establish entitlement to recognition as the veteran's 
surviving spouse.  The basic elements for establishing such 
recognition have remained unchanged despite the change in the 
law with respect to duty to assist and notification 
requirements.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the appellant before the RO 
decision that is the subject of this appeal.
 
The Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  The Court noted that the doctrine of harmless 
error is to be used only when a mistake of the administrative 
body is one that clearly had no bearing on the procedure used 
or the substance of decision reached.  See also 38 U.S.C. § 
7261(b)(2); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the appellant.  
The Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
appellant was given the VCAA notice letter in January 2004 
and was given an ample opportunity to respond.  In June 2004 
she sent a statement noting she had no further evidence to 
provide and asked that her appeal move forward.  Therefore, 
to decide the appeal would not be prejudicial error to the 
appellant.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
appellant was afforded an opportunity for a personal hearing.  
All available relevant evidence identified by the appellant 
was obtained and considered.

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the appellant's claim.  Therefore, no further 
assistance to the appellant with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.

II.  Factual Background

The appellant and the veteran were married in January 1974.  
A divorce decree from the Seventh Judicial District of the 
State of New Mexico indicated that the appellant and the 
veteran were divorced in March 1991.  The divorce decree 
noted that the appellant did not appear.  However, a document 
attached to the decree stated that the appellant accepted 
service of summons in cause of action, entered her 
appearance, and consented to the entry of the divorce.

In a June 1995 letter to the RO, the veteran stated that he 
and the appellant were divorced in March 1991.  He indicated 
in his letter that he made payments on two separate 
residences, one for himself and one for the appellant.

VA treatment notes indicated that, in September 1995, the 
veteran suffered cardiac arrest and was admitted to the 
hospital.  October 1995 VA treatment notes report that the 
veteran's next of kin was his daughter.  An October 1995 VA 
treatment note indicated that the veteran was responsive only 
to pain and his long-term neurological prognosis remained 
poor.  He was transferred to a convalescent center in 
November 1995.

The veteran died in New Mexico in April 1996.  His death 
certificate noted that he was divorced.  The appellant is 
listed as the informant for his death certificate.  Service 
connection was established for the veteran's cause of death.

The appellant submitted her claim for entitlement to 
dependency and indemnity compensation (DIC) in June 2001.  On 
the form, it was noted that the veteran and the appellant 
were divorced.  It also stated that the appellant stayed with 
the veteran and took care of him until his death in 1996.

The appellant noted in a statement received in August 2001 
that she was separated from the veteran between February 1991 
and August 1991.  Under reason for separation she noted 
"divorced/separation."  She stated that they reconciled and 
she lived with him and took care of him until his death, 
while their daughter lived in the other home on which the 
veteran made payments.

A January 2002 statement from the appellant's son, C.H., 
noted that the veteran had emotional outbursts and health 
problems.  He stated that the veteran and his mother 
separated.  He went on to note that his mother continued to 
care for the veteran.

A January 2002 statement from the appellant's daughter, D.M., 
stated that the appellant married her mother in 1974.  She 
indicated that over time the veteran's physical and mental 
health began to deteriorate to the point he threatened the 
appellant and their daughter at gunpoint.  D.M. indicated 
that her mother cared for the veteran until his death.

A January 2002 statement from the appellant's son, S.H., 
indicated that he was sixteen when his mother married the 
veteran.  S.H. noted that there was a period of separation 
between his mother and the veteran, but they later 
reconciled.

A January 2002 statement from the daughter of the appellant 
and the veteran, T.D., noted that her parents separated 
briefly in 1991.  She stated that her mother took care of the 
veteran and their finances continuously.  She indicated that 
the separation was less than six months and that the 
appellant continued to take care of the veteran through the 
separation.

An August 2002 statement from a friend of the appellant, 
I.L., stated that the appellant cared for the veteran until 
his death.  She stated that the veteran was unfaithful, 
belligerent and cruel to the appellant, but she continued to 
take care of him.

An August 2002 statement from a friend of the appellant, 
N.M., stated that the veteran and the appellant continued to 
live together after their divorce.  He stated that the 
veteran was not of sound mind and the appellant continued to 
care for him.

The appellant and her son testified before a hearing officer 
at a hearing held at the RO in July 2003.  The appellant 
stated that she did not divorce the veteran.  She testified 
that she did not know anything about the divorce until after 
the veteran's death.  She stated that the signature on the 
divorce papers wasn't hers and that the veteran must have 
forged it.  She indicated that she did not appear in person 
for the divorce.  She testified that, at the time of the 
veteran's death, he was living in New Mexico and she was 
living in Texas.  She reported that she had gone to Texas 
because her daughter was having a difficult pregnancy and 
needed her help.  She also noted that she and the veteran 
were planning on moving to Texas together, but he got ill 
before they could both move.  She stated that they lived 
together in New Mexico prior to her move to Texas.  She 
reported that they owned two houses in which they both lived.  
She stated that, after their separation in 1991, she and the 
veteran reconciled and there was no estrangement of 
affections between the two of them prior to his death.  She 
indicated that the last time she saw the veteran alive was in 
August 1995.

The appellant's son testified that, because of his 
experiences in Vietnam, the veteran had emotional problems.  
He also stated that the appellant moved to Texas in 1994.  He 
reported that none of the children were aware of the divorce 
decree.

In an August 2003 statement, the appellant stated that she 
had gotten flustered at the hearing and had misspoken.  She 
reported that she moved to Texas in May 1995, not in 1994.  
She indicated that the veteran was planning on moving to 
Texas with her.  She noted he planned to have bypass surgery 
prior to joining her, but had a heart attack before he had 
his surgery.

III.  Criteria

When a veteran dies from a service-connected disability, the 
veteran's surviving spouse is eligible for DIC.  See 
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) (2003).  
The term "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
§ 3.1(j), and who was the spouse of the veteran at the time 
of the veteran's death and: (1) Who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation due to 
the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) Except as provided in Sec. 3.55, 
has not remarried or has not since the death of the veteran 
and after September 19, 1962, lived with another person of 
the opposite sex and held himself or herself to the public to 
be the spouse of such other person.  See 38 C.F.R. § 3.50 
(2003).

Marriage means a marriage valid under the law of the place 
where the parties resided at the time of marriage or the law 
of the place where the parties resided when the right to 
benefits accrued.  See 38 C.F.R. § 3.1(j).  The validity of a 
divorce decree regular on its face will be questioned by VA 
only when such validity is put in issue by a party thereto or 
a person whose interest in the claim for VA benefits would be 
affected thereby.  See 38 C.F.R. § 3.206 (2003).

In the cases where recognition of the decree is thus brought 
into question and the issue is whether the veteran is single 
or married (dissolution of a subsisting marriage), there must 
be a bona fide domicile in addition to the standards of the 
granting jurisdiction respecting validity of the divorce.  
See 38 C.F.R. § 3.206(a) (2003).

Common law marriage is not recognized under the statute of 
the state of New Mexico.  See N.M. Stat. Ann. § 40-1-1 
(2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The appellant essentially contends that the decree of 
divorce, entered by the Seventh Judicial District of the 
State of New Mexico in March 1991, is not valid. The 
appellant alternatively contends that she should be entitled 
to benefits because she continued to take care of the veteran 
until his death.

As noted above, a divorce decree from the Seventh Judicial 
District of the State of New Mexico appears to indicate that 
the veteran and the appellant were divorced in March 1991.  
The appellant contends that she was never notified of the 
divorce proceedings, did not sign the divorce documents, and 
was not aware of the divorce until after the veteran's death.  
It is not shown that the court in New Mexico lacked 
jurisdiction over the veteran and appellant or the subject 
matter of the marriage at the time of the divorce decree in 
question.  See 38 C.F.R. § 3.206(a).  The Board also notes 
that there is no indication that a court of competent 
jurisdiction in the State of New Mexico has voided or 
otherwise modified the decree of divorce, nor has the 
appellant so contended.  The veteran reported the divorce to 
VA prior to his death.  Furthermore, the veteran's death 
certificate, for which the appellant was the informant, lists 
the veteran's marital status as single.  Statements from the 
appellant in her June 2001 claim and a statement received in 
August 2001 refer to her status with regard to the veteran as 
being  "divorced."  Finally, there is nothing on the face 
of the divorce documents indicating fraud.  In the absence of 
any objective evidence substantiating the appellant's claims 
of a fraudulent divorce, or with regard to her signature on 
the divorce decree, the Board finds that the March 1991 
divorce decree is valid and the veteran and the appellant 
were not legally married at the time of his death.

The Board further notes it has been suggested that, even if 
the appellant and the veteran were divorced in March 1991, 
they nonetheless subsequently entered into a common-law 
marriage and essentially remained together until the time of 
the veteran's death in April 1996.  However, the state of New 
Mexico, in which the veteran resided until his death, does 
not recognize common-law marriages.

The Board sympathizes with the appellant, given her continued 
care and affection for the veteran.  However, the Board is 
bound by the law and regulations in effect.  In the absence 
of authorizing statutory or regulatory authority, the Board 
may not award payment of benefits.  See Zimick v. West, 11 
Vet. App. 45, 50 (1998), citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of 
money from the [Federal] Treasury "must be authorized by 
statute").  Accordingly, the Board concludes that the 
criteria for the recognition of the appellant as the 
veteran's surviving spouse for VA benefits purposes are not 
met.


ORDER

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for VA benefits purposes is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



